        CASE 0:19-cv-01048-ECT-BRT Doc. 64 Filed 03/13/20 Page 1 of 3


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

                                                       Case No.: 19-CV-01048-ECT-BRT
Strio Consulting, Inc.,
a Minnesota Corporation,

              Plaintiff,
v.                                               JOINT STIPULATION TO AMEND
                                                COMPLAINT TO ASSERT PUNITIVE
RocketPower, Inc.,                                         DAMAGES
a Delaware Corporation,

              Defendant.

                                                       Case No.: 19-CV-01928-ECT-BRT
RocketPower, Inc.,
a Delaware Corporation,

              Plaintiff,

v.

Strio Consulting, Inc.,
a Minnesota Corporation,

              Defendant.


       Pursuant to Federal Rule of Civil Procedure 15(a)(2), Strio Consulting, Inc.

(“Strio”) and RocketPower, Inc. (“RocketPower”) jointly stipulate to amend their

respective amended complaints and counterclaims to assert a claim for punitive damages.

This stipulation is based upon the following:

       WHEREAS on April 17, 2019, Strio filed its Complaint asserting claims for

breach of contract, unjust enrichment, and civil theft and conversion.
         CASE 0:19-cv-01048-ECT-BRT Doc. 64 Filed 03/13/20 Page 2 of 3


       WHEREAS on April 30, 2019, RocketPower filed its Complaint asserting claims

for declaratory judgment, intentional interference with contractual relations, and

negligent interference with prospective economic advantage.

       WHEREAS on May 10, 2019, RocketPower filed its First Amended Complaint

adding a claim for unfair competition.

       WHEREAS on October 4, 2019, Strio filed its First Amended Complaint adding a

claim for tortious interference with contract.

       WHEREAS Strio has answered and asserted a counterclaim for tortious

interference with contract.

       WHEREAS RocketPower has answered and asserted counterclaims for breach of

contract, unjust enrichment, breach of implied covenant of good faith and fair dealing,

and civil theft and conversion.

       WHEREAS Strio and RocketPower have asserted claims and counterclaims for

which punitive damages may be available under applicable state law.

       WHEREAS Strio seeks punitive damages in connection with its claims and

counterclaims for tortious interference with contract, civil theft, and conversion.

       WHEREAS RocketPower seeks punitive damages in connection with its claims

and counterclaims for intentional interference with contract, civil theft, and conversion.

       IT IS HEREBY STIPULATED, by and between Strio and RocketPower, by and

through their respective counsel, that:

       1.     Strio and RocketPower should be granted leave to amend to file their

respective Second Amended Complaint asserting a claim for punitive damages by March

27, 2020.
                                                                                      2
        CASE 0:19-cv-01048-ECT-BRT Doc. 64 Filed 03/13/20 Page 3 of 3


      2.     Responsive pleadings and counterclaims shall be due by April 3, 2020. The

parties should be permitted to amend their respective responsive pleadings only to the

extent necessary to address the opposing party’s claim for punitive damages. The parties

should be permitted to amend their respective counterclaims only to assert a claim for

punitive damages.

      3.     Answers to counterclaims shall be due by April 10, 2020. The parties

should be permitted to amend their previous answers to counterclaims only to the extent

necessary to address the opposing party’s claim for punitive damages.

Dated: March 13, 2020

ANTHONY OSTLUND                            FAFINSKI MARK & JOHNSON, P.A.
BAER & LOUWAGIE P.A.

By: /s/Lisa R. Petersen                    By: /s/Tyler P. Brimmer
Lisa R. Petersen (pro hac vice)            Tyler P. Brimmer (#0392700)
(Utah #07598)                              Adina R. Florea (#0395026)
Cohne Kinghorn                             Flagship Corporate Center
111 East Broadway, 11th Floor              775 Prairie Center Drive, Suite 400
Salt Lake City, UT 84111                   Eden Prairie, MN 55344
Tel: 801.415.0121                          Telephone: 952.995.9500
Fax: 801.363.4378                          Facsimile: 952.995.9577
lpetersen@ck.law                           tyler.brimmer@fmjlaw.com
                                           adina.florea@fmjlaw.com
and
                                           Attorneys for Strio Consulting, Inc.
Courtland C. Merrill (#311984)
3600 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402
Tel: (612) 349-6969
Fax: (612) 349-6996
cmerrill@anthonyostlund.com

Attorneys for RocketPower, Inc.




                                                                                 3
